United States Court of Appeals
                                                                                       Fifth Circuit


                     IN THE UNITED STATES COURT OF APPEALS                          FILED
                                                                               January 12, 2006
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                      Charles R. Fulbruge III
                                      No. 05-50646                                  Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
DANIEL GARCIA-RODRIGUEZ also known as, Edgar H
Arreola-Vargas
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                                3:04-CR-2560
                           ---------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges

PER CURIAM:*

       IT IS ORDERED that the Appellee’s unopposed motion to vacate

sentence is GRANTED.

       IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand to district court for the purposes of resentencing is

GRANTED.

       IT IS FURTHER ORDERED that the Appellee’s alternative motion

to extend the time fourteen (14) days from the disposition of the

motion to vacate is DENIED as moot.



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.